  Case: 1:21-cv-01916 Document #: 47-1 Filed: 05/18/21 Page 1 of 2 PageID #:2146




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 SHENZHEN ZHEN PIN ZHENG
 DIGITAL ELECTRONIC
 TECHNOLOGY CO., LTD

                        Plaintiff,                        Civil Action No. 1:21-cv-01916

                v.                                         JURY TRIAL DEMANDED

 THE PARTNERSHIPS AND                                       Judge: John J. Tharp, Jr.
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A”,


                        Defendants.


                             DECLARATION OF STEVENSON MOORE

       I, Stevenson Moore hereby declare, and state as follows:

       1.      I am an attorney with the law firm Ni, Wang & Massand, PLLC. I am over the age

of eighteen and make this declaration from personal knowledge, unless otherwise indicated below.

I make this declaration in support of Plaintiff’s Motion for a Preliminary Injunction.

       2.      I represent Plaintiff Shenzhen Zhen Pin Zheng Digital Electronic Technology Co.,

Ltd. (“Plaintiff”) in the above-styled case.

       3.      Pursuant to Paragraph 4 of the Temporary Restraining Order I served copies of the

Temporary Restraining Order on the third parties identified in the Temporary Restraining Order

(i.e, Amazon.com, Aliexpress.com, Wish.com, Alibaba.com, eBay.com, and Paypal, Inc.) on April

21, 2021, to restrain accounts associated with Defendants’ online marketplace stores.
  Case: 1:21-cv-01916 Document #: 47-1 Filed: 05/18/21 Page 2 of 2 PageID #:2147




       4.      Amazon.com, Wish.com, eBay.com, and PayPal, Inc. have provided the required

information including the email addresses for the Amazon.com, Wish.com, and eBay.com

Defendants and instituted the account and asset freezes for those Defendants.

       5.      Plaintiff has served the summons, complaint, and Temporary Restraining Order on

all Amazon.com, Wish.com, and eBay.com Defendants via the email addresses provided,

including by sending a link to the website where the foregoing documents are published.

       6.      Plaintiff has served copies of the summons, complaint, and Temporary Restraining

Order on all Aliexpress.com and Alibaba.com Defendants by sending an email to Aliexpress.com

and Alibaba.com including a link to the website where the foregoing documents are published.

       7.      Plaintiff has yet to receive a response from Alibaba.com, Aliexpress.com regarding

the requested discovery related to Defendants’ identifying information and associated financial

accounts. I have provided representatives of Aliexpress.com and Alibaba.com with all information

which they have requested in order to comply with this Court’s Temporary Restraining Order

including paying a per Defendant fee to Alibaba.com and Aliexpress.com.

       8.      Plaintiff is in the process of serving copies of the Motion for a Preliminary

Injunction, proposed Preliminary Injunction Order, and Notice the Motion for a Preliminary

Injunction upon all Defendants by sending an email to the email addresses provided and by sending

an email to Aliexpress.com and Alibaba.com and including a link to the website where the

foregoing documents are published.

       I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct.

       Executed on the 18th day of May, in Dallas, Texas.

                                                            _/s/ Stevenson Moore
                                                            Stevenson Moore
